DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US Publication No. 2020/0200216).
Regarding claim 1, Wang et al. discloses a fastening device, being characterized in comprising: 
at least one base portion for connecting to a first object (2) (see annotated Fig. 2 and Fig. 6); and 
at least one fastener portion being slidably assembled to the base portion, such that the fastener portion cooperates with the base portion to provide a locking and an unlocking function for connecting or disconnecting a second object (3) to or from the base portion (see annotated Fig. 2 and Fig. 6).  
Regarding claim 2, Wang et al. discloses, characterized in that the base portion including at least one limiting body and the first object (2) including a limiting slot (21); the limiting slot having at least one retaining section (212), and the limiting body being abutted on the retaining section, such that the base portion is connected to the first object (2) (see annotated Fig. 2 and Fig. 3).  
Regarding claim 3, Wang et al. discloses, characterized in that the base portion is provided at two lateral sides with a slide section each, and the fastener portion is provided at two lateral sides with a corresponding slide section each; and the corresponding slide sections being slidably engaged with the slide sections, such that the fastener portion is sideward slidably assembled to the base portion (see annotated Fig. 2).  
Regarding claim 5, Wang et al. discloses, characterized in that the base portion is provided at an end with a resting section and the fastener portion is provided at an end with a fixing section; the fixing section being located corresponding to the resting section, such that the fixing section of the fastener portion cooperates with the resting section of the base portion to provide the locking and the unlocking function to connect or disconnect the second object (3) to or from the base portion (see annotated Fig. 2 and Fig. 6).  
Regarding claim 6, Wang et al. discloses, characterized in that the base portion and the fastener portion have an elastic element disposed between them; the elastic element having an end pressed against the base portion and another end pressed against the fastener portion, such that the fastener portion is normally pushed by the elastic element to a locking position or an unlocking position (see annotated Fig. 2).
Regarding claim 7, Wang et al. discloses, characterized in that the base portion and the fastener portion have a pin element disposed between them; the pin element being provided on the base portion and the fastener portion including a movement section that is movably connected to the pin element, such that the fastener portion is movably assembled to the base portion (see annotated Fig. 2).  
Regarding claim 20, Wang et al. discloses, characterized in that the first object connected to the fastening device is a printed circuit board (PCB) (see paragraph [0041]).  

    PNG
    media_image1.png
    572
    608
    media_image1.png
    Greyscale

Allowable Subject Matter

Claims 4 and 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677